DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second positioning pole (claim 6 recites “…an inner surface of a sidewall of the bottom box opposite to the cover and a side of the cover facing the bottom box each forms a positioning pole…”, only one positioning pole is shown  in figure 1 and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180202220 A1), in view of Hung (US 20170107075 A1).
Regarding claim 1, Huang teaches a take-up device for a curtain, comprising: at least one pull-cord 9; at least one reel 2 mounted to a top beam 8 of the curtain, for a top end (shown in figures 6-7) of the corresponding pull-cord 9 being wound thereon; at least one actuating mechanism (shown in figure 8) for actuating the corresponding reel 2 to rotate to retract or release the corresponding pull-cord 9 (¶0025); and at least one braking mechanism 3 for braking (¶00022) the corresponding pull-cord 9; wherein an external periphery surface (shown in figure 8) of each of the at least one reel 2 defines at least one winding groove (labeled in figure 8) and an actuating slot 231 side by side in an axial direction (shown in figure 8) of the 
reel 2, each of the at least one actuating mechanism (shown in figure 8) is a flat spiral-spring assembly (shown in figure 8), the flat spiral spring assembly comprises a flat spiral-spring 24, and an opposite end of the reed of the flat spiral-spring 24 is fixed in the actuating slot 231 of the corresponding reel, the top end of each of the at least one pull-cord 9 is wound (shown in 
    PNG
    media_image1.png
    789
    597
    media_image1.png
    Greyscale
fixed to the certain). However, Huang does not teach a wheel arranged in parallel with the corresponding reel 2 and an end of a reed of the flat spiral-spring 9 is wrapped around . Instead, Huang discloses that the flat spiral-spring has an end wound directly about a positioning pole.
Hung teaches a wheel (labeled in figure 4 below) arranged in parallel (see figure 4) with the corresponding reel 13 and an end of a reed of the flat spiral-spring 12 is wrapped around the wheel (labeled in figure 4).

    PNG
    media_image2.png
    567
    676
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Huang to incorporate the teaching of Hung and provide the positioning pole of Huang with a wheel such that an end of the flat spiral-spring is wrapped around the wheel. Doing so would allow the flat spiral-spring to move freely.
Regarding claim 2, Huang teaches all of the elements of the current invention as stated above except the take-up device having two reels.
Hung teaches the at least one reel comprises two reels (13, 19), each reel is connected to at least one pull-cord (130, 190).

Regarding claim 3, Huang as modified with Hung teaches the external periphery surfaces define meshing teeth (131, 132, 191, and 192) at opposite ends of the reels (13, 19) to form gears, and the gears of the two reels (13, 19) are respectively meshed (¶0021) with each other.
Regarding claim 5, Huang teaches the take-up device for a curtain further comprising a mounting box 1 mounted to the top beam 8, wherein the at least one reel 2 and the at least one actuating mechanism (shown in figure 6) are mounted in the mounting box 1.
Hung teaches the wheel (labeled in figure 4 above) is mounted in the bottom box 111, and opposite ends of the wheel (labeled in figure 4) are respectively fixed by the positioning poles (labeled in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Huang to incorporate the teaching of Hung and provide the positioning pole fixed at the ends of the wheel. Doing so would support the wheel and allow the wheel to move freely.
Regarding claim 6, Huang teaches an inner surface of a top wall 12 of the mounting box 1 comprises a bottom box (labeled in figure 8 above) that is open toward a bottom of the mounting box 1, and a cover (labeled in figure 8) that covers the opening of the bottom box 1, an inner surface of a sidewall of the bottom box (labeled in figure 8)  opposite to the cover (labeled in figure 8) and a side of the cover facing the bottom box each forms a positioning pole (labeled in figure 9 below), the opposite end of the reed of the flat spiral-spring 24 extends out 

    PNG
    media_image3.png
    552
    720
    media_image3.png
    Greyscale

Regarding claim 7, Huang teaches the mounting box 1 is further mounted with a cord guide (labeled in figure 8 above) opposite to each of the at least one winding groove (labeled in figure 8) of the reel 2 and located between the cover (labeled in figure 8) and an inner surface of a bottom wall of the mounting box 1, the cord guide (labeled in figure 8) defines a cord slot through which the corresponding pull-cord 9 extends.
Regarding claim 8, Huang teaches the reel 2 defines at least two parallel winding grooves (213, 214), each winding groove (looking at Figure 3 and ¶0020 it describes a first region 213 and a second region 214 which would correspond to the same regions in figure 8) is wound with a corresponding pull-cord 9 (¶0024 and ¶0026 also says it can retain two pull cords and since ¶0031 says the embodiment of figures 8 and 9 are similar to the first embodiment, 
Regarding claim 9, Huang teaches (see figures 8-9) the cord guide (labeled in figure 8 above) defines a through hole (labeled in figure 8), the bottom wall and the cover of the mounting box (labeled in figure 8) define shaft holes (labeled in figure 9) corresponding to the through hole (labeled in figure 8), a shaft extends through the through hole (labeled in figure 8) of the cord guide (labeled in figure 8), and opposite ends of the shaft are accommodated in the corresponding shaft holes (labeled in figure 9) of the bottom wall and the cover of the mounting box 1.
Regarding claim 10, Huang teaches positioning portions (labeled in figure 8) extend from an inner surface of the mounting box 1, for positioning (shown in figure 8) the corresponding reel 2.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 12/29/2020, with respect to the rejection(s) of claim(s) 1-10 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634